Howard, J., orally.
The respondents claim as heirs of Nathaniel Blake.
There were no facts in the case, from which it could be adjudged that John Blake was dead at the time of his father’s *290decease. Nor had any presumption to that effect arisen from lapse of time. He must be considered as being at ■ that time in life, and as inheriting a share in his father’s estate. If the respondents would entitle themselves to that share, they must come in, not as the heirs of Nathaniel, but as the heirs of John Blake, and through his administrator. Decree reversed.
On motion by the petitioner for cost, the court intimated that it might be deducted from the share in controversy.